Citation Nr: 0840826	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-01 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bronchitis.

2.	Entitlement to service connection for a respiratory 
disorder, to include asthma and emphysema with chronic 
obstructive pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1976 to 
May 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  Jurisdiction of the veteran's claim has been 
transferred to the RO in Louisville, Kentucky.


FINDINGS OF FACT

1.	An April 2003 rating decision denied the veteran's claim 
of entitlement to service connection for bronchitis.  The 
veteran was notified of his appellate rights, but did not 
file a notice of disagreement with respect to bronchitis 
within one year of the rating decision.

2.	Evidence received since the April 2003 rating decision is 
cumulative of the evidence of record at the time of the 
April 2003 denial and does not raise a reasonably 
possibility of substantiating the claim of entitlement to 
service connection for bronchitis.

3.	A respiratory disorder, to include asthma and emphysema 
with COPD, was not manifested in active service and any 
current respiratory disorder is not otherwise 
etiologically related to such service.


CONCLUSIONS OF LAW

1.	The April 2003 rating decision which denied the veteran's 
claim of entitlement to service connection for bronchitis 
is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.	Evidence received since the April 2003 rating decision in 
connection with veteran's claim of entitlement to service 
connection for bronchitis is not new and material.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.	A respiratory disorder, to include asthma and emphysema 
with COPD, was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service- 
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

In the instant case, the veteran received notification prior 
to the unfavorable agency decision in April 2005.  The RO's 
September 2003 and February 2005 notice letters advised the 
veteran what information and evidence was needed to 
substantiate the claims decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  He was specifically told 
that it was his responsibility to support the claims with 
appropriate evidence.  The letters advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  Finally, the February 2005 
notice letter satisfied the notice provisions as required by 
Kent.  The duty to notify the veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service VA treatment records and reports have also been 
obtained.  The appellant has not identified any additional 
records that should be obtained prior to a Board decision.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

A VA examination was not provided in conjunction with the 
veteran's service connection claim, and the Board notes that 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2008).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that his currently 
diagnosed respiratory disorders are etiologically related to 
his active service.  As he is not competent to provide 
evidence of the diagnosis or etiology of a condition, the 
record is silent for a nexus between the veteran's current 
disability and his active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran has not 
satisfied all the elements of McLendon; therefore, VA is not 
required to provide him with a VA examination in conjunction 
with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.	New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in 
July 2003, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2008).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In an April 2003 rating decision, the veteran's claim of 
service connection for bronchitis was denied on the basis 
that there was no competent medical evidence providing an 
etiological relationship between the veteran's current 
bronchitis and his active service.  The veteran was notified 
of his appellate rights, but did not initiate an appeal of 
the decision; therefore, the RO's April 2003 decision is 
final. 38 U.S.C.A. § 7105.

Evidence received prior to the April 2003 rating decision 
included service treatment records and VA treatment records.  
According to the April 2003 rating decision, the RO denied 
the veteran's claim for service connection because there was 
no competent medical evidence of record establishing an 
etiological link between the veteran's current bronchitis and 
his active service.  In this regard, the RO noted that the 
veteran was treated in service for acute bronchitis, but 
found that this condition had fully resolved prior to the 
veteran's separation from active service with no chronic 
residuals. 

New evidence received since the April 2003 RO rating decision 
include further VA treatment records.  Significantly, an 
October 2003 VA treatment note diagnoses the veteran with 
chronic bronchitis.

After careful review, the Board concludes that the newly 
received evidence is cumulative of the record prior to the 
April 2003 rating decision, and does not raise a reasonable 
possibility of substantiating the veteran's claim.  While the 
October 2003 VA treatment record indicates a diagnosis of 
chronic bronchitis, it does not serve as probative evidence 
upon which service connection may be granted.  In this 
regard, the Board notes that the record does not contain any 
competent opinion suggesting an etiological relationship 
between the veteran's current and his active service.  
Therefore, the newly received evidence does not raise a 
reasonable possibility of substantiating the veteran's claim.  
As the veteran has not submitted new and material evidence, 
the application to reopen the previously denied claim of 
entitlement to service connection for bronchitis must be 
denied.  38 C.F.R. § 3.156.

II.	Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The veteran maintains that he currently suffers from a 
respiratory disorder as a direct result of his active 
service.  Specifically, he asserts that he was diagnosed with 
a respiratory disorder in service and has continued to suffer 
from such a condition since.

While the evidence reveals that the veteran currently suffers 
from a respiratory disorder, diagnosed as asthma and 
emphysema with COPD, the competent, probative evidence of 
record does not etiologically link the veteran's current 
disability to his service or any incident therein.  Service 
treatment records indicate the veteran sought treatment for 
bronchitis in September 1976 and was diagnosed with acute 
respiratory disease in October 1976.  However, there is no 
evidence the veteran developed a chronic respiratory 
disorder.  In this regard, a November 1977 Report of Medical 
Examination, completed upon the veteran's separation from 
active service, indicates a normal lungs and chest clinical 
evaluation.

In addition, there is no evidence of continuity of 
symptomatology in the instant case.  The Board notes the 
veteran was first diagnosed with COPD in September 1995, 
approximately 17 years after separation from service.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).

In sum, the Board finds that there is no evidence of a 
chronic respiratory disorder in service.  The threshold 
question therefore is whether there is sufficient medical 
evidence to establish an etiological link between the 
veteran's current respiratory disorders, to include asthma 
and emphysema with COPD, and his bronchitis and acute 
respiratory disease during active service.  The preponderance 
of the evidence is against this aspect of the veteran's 
claim.  The veteran has produced no competent evidence or 
medical opinion in support of his claim that his present 
respiratory disorder is the result of in-service injury or 
illness, and the length of time between his separation from 
active service and current treatment weighs against granting 
the veteran's claim.

The Board acknowledges that the veteran himself has claimed 
his currently diagnosed respiratory disorder arises from his 
in-service illness.  However, the Board notes that as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu, supra.  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection. Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a respiratory disorder, and the benefit of the doubt rule 
does not apply.  See 38 U.S.C.A. § 5107 (West 2002).







	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for bronchitis has not been 
received; the appeal is denied.

Service connection for a respiratory disorder, to include 
asthma and emphysema with COPD, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


